- Cape 2:10-cr-20437-SJM ECF No. 11, PagelD.45 Filed 03/07/19 Page 1 of 3

 

by ib 4434-039

 

Fedegal Conteciul Tasik EM’

 

 

Z
Pd). Box io (pa

 

Lishow, Ohio 9433

 

 

 

Bass:

 

 

 

 

 

 

 

 

 

 

 

dl pj 2. Ee
aal- Wl ro80 IP 7 omg

 

 

 

 

 

 

 

 

 

Dateoit, Mish“ 98na¢-2a0

 

 

DETROIT

 

 

 

 

 

 

Res | awh at

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ __IMS_is A petit conten uy wnt Slaus; thus, eve with
Se eee —

 

 

 

 
  

 

    

ic K an NRK NIG Affe storiite | he on
ese Q UK Paenadath WOR ON GND NRink Te UH wig a

 

 

Hh. pect AOIE hd 'URRENT ORahATE nN Of 42 wis te REWAG ma fen
; ie ¢. i R : ) AAC
By ry fi N FY L\ NUK a

 

 

 

 

 

 

 

 

thé uveortewartad fact of this peli ian is ts maw this H

 

 

 

 

| th AXOUNGS this past peohrtanvilint bested apoot the closing of a

 

 

 

 
i

Case 2:10-cr-20437-SJM ECF No. 11, PagelD.46 Filed 03/07/19 Page 2 of 3

Phgee 2.5 ‘ Mageh 4.2.01

 

 

Psinéss.

 

 

old cast, which hy NA AN RTNER MARONALZAN MUSA

 

fast Rec Bureau a IR
WING AN INGWOUALIZAd ERMINE "OA Du Tn RéAU CT _IRiSOA

 

IN the ested of oncticulag Re Antes fucings——__qually impo _

 

gant at the its of madia-isues hus, md The naan

 

a mueles. with disabiltt ts.

 

 

 

 

 

sly ‘ns is. 1 Repu Natit oF Seo Ces, hi

ome *

 

 

P&M KANAD ison RAINTERARAGON OI ING: iduA VOOM {PR viel {HER

 

_ SAVIN TRA PAUERS AGLIARS Du \Ou LP INin De AIRE ENO

 

 

 

 

onlat ol_RECI divism Ai timizacti. Besides, [ AN "70-yénes “of

 

 

 

 

 

ge with nlm ‘aps a my

 

 

antitty digngdags.

 

 

 

 

 

 

 

 

 

Theeefage. 1 yh Habe: Coudl ents he

flowing patho |

 

 

 

(A). Exiunigh case of past ni Pc vnltoa.

 

 

 

 

 

 

 

 

 

 

 

nANK You MER noch foe ye tine AN afte iN this mate

 

 

 

CincaPelt (0D. CDhany
# U9 |-34-037

 

nate: QR T~ Po Hox 0

 

\iSbon, alk, 443%

 

 

 

 
aati ientineiaal

Case 2:10-cr-20437-
SJM ECF No. 11, PagelD.47 Filed 03/07/19 Page 3 of 3

 

 

 

Federal Correctional Instituti
te BOX 10 nstitution Elkton
Lisbon, OH 44432

<>421 34-0394
David J Weaver

231 W Lafayette BLVD
Clerk of the Court
Detroit, Mi 48226-2714
United States

. “Ny A
OR, .
$HSV2e-Z27idis
eh VEyfegadgEDgposegefpeggadpeg | PUM al pop HATT fy Hl gpa sdb fag Hf ddd]

 

 

 
